Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear and it cannot be determined what the ”noise cancellation at the ear drum is different to a further noise cancellation performance at the feedback noise microphone”. Does applicant just mean that the noise picture will be different at two points in space? That would be expected in any system.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claim(s) 1-4, 6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20140044275) and Sibbald (US 20100105447)
Regarding claim 1, Goldstein teaches a method for tuning filter parameters of a noise cancellation enabled audio system with an ear mountable playback device (HP, MP) (figs 1,2, Goldstein) comprising a speaker (SP) (speaker driver 9, fig 2, Goldstein) and a feedback noise microphone (FB_MIC) located in proximity (error mic 7, fig 2, Goldstein) to the speaker (SP), the method comprising: 
- providing a first acoustic transfer function (DFBM) between the speaker (SP) and the feedback noise microphone (FB_MIC) (Se represents the secondary path between the speaker driver 9 and the error microphone 7, Goldstein, [0026]); 
- providing a fourth acoustic transfer function (AFBM) between the ambient sound source (ASS) and the feedback noise microphone (FB_MIC) (Pe(z) is transfer function between ambient noise x and error sensor 7 as disturbance d, Goldstein, [0025], fig 4); 
- tuning parameters of a feedback filter function (B) being designed to process a feedback noise signal (fb0) obtained with the feedback noise microphone (FB_MIC) (feedback controller, Goldstein, [0025]); and 
- determining a noise cancellation performance of the audio system at the eardrum (ED) based on each of the first, and fourth acoustic transfer functions (DFBM, DE, AE, AFBM) and on the feedback filter function (B) (performance of ANC controller is monitored by adaptive filter controller using signal from error microphone 7, Goldstein, [0025]).  
However, Goldstein does not explicitly teach the feature of
- providing a second acoustic transfer function (DE) between the speaker (SP) and an eardrum (ED) being exposed to the speaker (SP); 
- providing a third acoustic transfer function (AE) between an ambient sound source (ASS) and the eardrum (ED).
Sibbald teaches ambient noise cancellation taking into account a second driver-to-ear transfer function and a third ambient-to-ear transfer function (Sibbald, fig 3) and it would have been obvious to one of ordinary skill in the art to use the disclosed transfer functions with the motivation of obtaining a more accurate correction filter as disclosed by Sibbald (Sibbald, [0071]).
Regarding claim 2, Goldstein and Sibbald teach the method according to claim 1, wherein the method is carried out in a design stage of the noise cancellation enabled audio system and/or the ear-mountable playback device, in particular before shipment and/or use of the noise cancellation enabled audio system with the ear-mountable playback device (artificial head system inherently occurs at factory, Sibbald, [0071]).
Regarding claim 3, Goldstein and Sibbald teach the method according to claim 1, further comprising visualizing the noise cancellation performance, wherein the steps of tuning parameters, determining and visualizing are performed repeatedly (obvious to visualize as claimed in light of the visualization of Sibbald in fig 18).  
Regarding claim 4, Goldstein and Sibbald teach the method according to one of claims claim 1, wherein determining the noise cancellation performance comprises: - determining a noise function (E) at the eardrum (ED) based on each of the first, second, third and fourth acoustic transfer functions (DFBM, DE, AE, AFBM) and on the feedback filter function (B); and - determining the noise cancellation performance based on the noise function (E) and the third acoustic transfer function (AE) (minimizing error signal, Goldstein, [0025]).
Regarding claim 6, Goldstein and Sibbald teach  the method according to one of claims claim 1, wherein the noise cancellation performance (ANC) at the ear drum (ED) is different, in particular determined differently, to a further noise cancellation performance at the feedback noise microphone (FB_MIC) (Goldstein, [0025]). 
Regarding claim 10, Goldstein and Sibbald teach the method according to one of claims claim 1 to 9, further comprising measuring the first, second, third and fourth acoustic transfer functions (DFBM, DE, AE, AFBM) with the playback device (HP, MP) placed on a measurement fixture (MF), in particular a head and torso simulator, HATS (artificial head, Sibbald, [0071]). 
Regarding claim 11, Goldstein and Sibbald teach a method for manufacturing noise cancellation enabled audio systems, the method comprising: - manufacturing one or more audio systems together with a respective associated ear mountable playback device (HP, MP) comprising a speaker (SP) and a feedback noise microphone (FB_MIC) located in proximity to the speaker (SP); - tuning filter parameters of a feedback filter function (B) with a method according to claim 1 (see rejection of claim 1), wherein the first, second, third and fourth acoustic transfer functions (DFBM, DE, AE, AFBM) are determined, in particular determined beforehand, employing at least one of the one or more audio systems; and - applying the filter parameters to the one or more audio systems (forming the requisite correction function by using artificial head measurements in anechoic chamber, Sibbald, [0071], it is inherent that the disclosed anechoic chamber is not included with the device to be produced but is at the factory).
Claims 12 and 15 are each substantially similar to claim 1 and are rejected for the same reasons.
Claim 13 is substantially similar to claim 3 is rejected for the same reasons

Claim(s) 7, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, Sibbald, and Goto (US 20150086031).
Regarding claim 7, Goldstein and Sibbald teach  the method according to one of claims claim 1, wherein the playback device (HP, MP) further comprises an ambient noise microphone (FF_MIC) for obtaining a feedforward noise signal (ff0) and the audio system is configured for performing both feedback noise cancellation based on the feedback noise signal (fb0) and feedforward noise cancellation based on the feedforward noise signal (ff0) (feed forward and feedback, Goldstein, [0025]; reference and error mic, Goldstein, [0023]) - tuning parameters of a feedforward filter function (F) being designed to process the feedforward noise signal (ff0) (feedforward , Goldstein, [0025]).  
Although Goldstein and Sibbald do not teach, the method further comprising: 
- determining a first adjusted acoustic transfer function (DE') between the speaker (SP) and the eardrum (ED) based on the first acoustic transfer function (DFBM), the second acoustic transfer function (DE) and on the feedback filter function (B); -8-National Stage of International Application No. PCT/EP2019/075018 Attorney Docket No. 0394.0025-US 
- determining a second adjusted acoustic transfer function (AE') between the ambient sound source (ASS) and the eardrum (ED) based on each of the first, second, third and fourth acoustic transfer functions (DFBM, DE, AE, AFBM) and on the feedback filter function (B); 
- determining a feedforward filter target function based on the first and second adjusted acoustic transfer functions (DE', AE'), Sibbald teaches combining all of the disclosed transfer functions as mathematically appropriate to achieve more ideal noise cancellation (Sibbald, [0074] ) and it would have been obvious to one of ordinary skill in the art to incorporate a filter function β into the filtering adaptation since doing so is the use of a known technique to improve a similar system in the same way.
Further, although Goldstein and Sibbald do not explicitly teach the feature of providing a fifth acoustic transfer function (AFFM) between the ambient sound source (ASS) and the ambient noise microphone (FF_MIC), Goto teaches a noise cancellation system wherein there is a spatial transfer function G2 from the noise source to the reference microphone (Goto, [0030], fig 19). Also, note that fig 19 of Goto is essentially the same as figure 4 of Goldstein except with the addition of the transfer function G2. Accordingly, it would have been obvious to one of ordinary skill in the art to take into account the transfer function from the noise source to the reference microphone since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 8, Goldstein, Sibbald, and Goto teach the method according to claim 7, further comprising visualizing the feedforward filter target function (Sibbald, fig 4).  
Claims 14 and 16 are each substantially similar to claim 7 and are rejected for the same reasons.




Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651